Citation Nr: 0720470	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-40 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether clear and unmistakable error was present in December 
28, 1945, April 19, 1946, and October 21, 1946 rating 
decisions which collectively granted and continued a 20 
percent rating for a gunshot wound to the right leg, and a 10 
percent rating for a gunshot wound to the left elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision, of 
which the veteran was informed in December 2002, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no clear and unmistakable error in a prior 
October 1946 VA rating decision.  The veteran subsequently 
initiated and perfected an appeal of this determination.   
The veteran testified before the undersigned Veterans Law 
Judge, seated at the RO in April 2007.  In May 2007, the 
veteran's motion for advancement of his appeal on the Board's 
docket was granted.  

Within the April 2007 hearing testimony and other written 
assertions to the Board, the veteran and his representative 
have also alleged clear and unmistakable error in a January 
31, 1955 rating decision which reduced the veteran's ratings 
for his gunshot wounds to the right leg and lumbosacral 
spine.  However, as this claim has not yet been perfected for 
appellate review and it is materially and legally separate 
from the issue currently before the Board, it is not ripe for 
Board adjudication at this time.  Nevertheless, as the 
veteran has raised an informal claim, the RO is invited to 
take appropriate action on this issue.  See 38 C.F.R. § 3.155 
(2006).  


FINDINGS OF FACT

1.  Within a December 28, 1945 rating decision, the RO 
awarded the veteran a 20 percent rating for his gunshot wound 
to the right leg, and a 10 percent rating for his gunshot 
wound to the left elbow; the veteran did not appeal this 
determination, and it became final.  

2.  Within April 19, 1946 and October 21, 1946 rating 
decisions, the RO continued the veteran's prior 20 percent 
rating for his gunshot wound to the right leg, and a 10 
percent rating for his gunshot wound to the left elbow; the 
veteran did not appeal these determinations, and they became 
final.  

3.  The December 1945, April 1946, and October 1946 rating 
decisions were supported by the evidence then of record and 
were consistent with VA laws and regulations then in effect.  


CONCLUSIONS OF LAW

1.  The December 28, 1945, April 19, 1946, and October 21, 
1946 rating decisions that awarded or continued a 20 percent 
rating for the veteran's gunshot wound to the right leg, and 
a 10 percent rating for his gunshot wound to the left elbow, 
are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.302 (2006).  

2.  The December 28, 1945, April 19, 1946, and October 21, 
1946 rating decisions were not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable to the instant claim of clear and unmistakable 
error.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  

The veteran alleges clear and unmistakable error in December 
28, 1945, April 19, 1946, and October 21, 1946 rating 
decisions which awarded and continued a 20 percent rating for 
his gunshot wound to the right leg, and a 10 percent rating 
for his gunshot wound to the left elbow.  He alleges that in 
failing to properly rate his service-connected disabilities, 
the RO committed clear and unmistakable error.  

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For clear and unmistakable error 
to exist:   

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and 
(3) a determination that there was clear and 
unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts:  it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  To constitute clear and unmistakable error, errors 
must be "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
simple disagreement with how the RO evaluated the facts is 
not sufficient to raise a valid claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App.92, 95 
(1995).

In the present case, the veteran asserts that because his 
initial shell fragment wound injuries involved compound 
fractures of his right tibia and fibula, and left ulna, these 
injuries should have been evaluated as "severe", warranting 
a higher rating at the time of the December 1945, April 1946, 
and October 1946 rating decisions.  The Board notes first 
that the veteran's service and post-service medical records 
confirm he suffered shell fragment wounds to the right leg 
and left elbow while in combat in Europe during World War II.  
Treatment records also confirm that as a result of these 
shell fragment wounds, the veteran had compound fractures of 
the right tibia and fibula in the right leg, as well as the 
left ulna in the left arm.  Furthermore, while on leave in 
February 1945, he was involved in a motor vehicle accident in 
which he sustained a simple fracture of the left ulna and 
sprain of the right ankle.  

The record to be reviewed for a claim of clear and 
unmistakable error must be based on the evidence and the law 
that existed at the time of the December 1945, April 1946, 
and October 1946 rating decisions.  38 C.F.R. § 3.105 (2006).  
At that time, disability evaluations were determined by the 
application of the 1945 edition of the VA Schedule for Rating 
Disabilities, which was based on the average impairment of 
earning capacity.  Separate diagnostic codes identified the 
various disabilities.  Following service separation in 
November 1945, the veteran was initially rated by VA within a 
December 28, 1945 rating decision.  He was assigned service 
connection for a gunshot wound to the right leg, with 
residuals, with a 20 percent initial rating, and for a 
gunshot wound to the lower left elbow, with a 10 percent 
initial rating.  The Board notes that at the time of the 
December 1945 rating decision, all of the veteran's service 
medical records had not yet been received, and the record was 
thus incomplete.  When the remainder of his service medical 
records was received, the veteran's claim was reconsidered on 
April 19, 1946, at which time no changes to his disability 
ratings were made.  His claim was again reconsidered on 
October 21, 1946, following a September 1946 VA orthopedic 
evaluation.  Within the October 1946 rating decision, service 
connection for a gunshot wound to the right leg, with 
residuals, was reclassified as service connection for a 
gunshot wound to the right lower leg, with fracture of the 
lower third tibia and fibula.  Again, no changes were made to 
his disability ratings at that time.  

The veteran has alleged that because he had compound 
fractures of both the right leg and left elbow, these 
disabilities should have been rated as "severe" by the RO, 
which would have resulted in higher initial ratings.  As in 
effect in 1945, both Diagnostic Code 5305, for the muscles of 
the (minor) elbow, and Diagnostic Code 5311, for muscles of 
the calf, grant 30 percent ratings for severe impairment of 
these respective muscle groups.  Under the guidelines for the 
evaluation of muscle injuries (subsequently incorporated into 
the Code of Federal Regulations at 38 C.F.R. § 4.56), a 
severe musculoskeletal injury included an injury with 
"shattering bone fracture" with a "through and through or 
deep penetrating wound"; thus, the veteran asserts a finding 
of severe disability, with accompanying 30 percent ratings, 
was warranted in 1945 and 1946.  See VA Schedule for Rating 
Disabilities, 1945 Edition (GPO 1945).   

However, the Board notes a shattering bone fracture and/or a 
through and through wound were only among the possible 
findings for which a higher rating might be warranted.  VA 
was required to consider the overall disability picture at 
the time of the rating decision, and assign an appropriate 
rating accordingly.  While the veteran did have a history of 
compound fractures of both the left elbow and right leg, on 
VA examination in September 1946, he had normal range of 
motion of the left elbow.  Additionally, his fracture of the 
right leg was described as healed.  His service medical 
record also confirmed an uneventful convalescence, after 
which he had good range of motion in the left elbow and was 
able to walk on his right leg without an assistance device, 
albeit with a slight limp.  Essentially, while the type of 
injury was one factor to be considered in evaluating the 
degree of disability of the affected muscle, VA also had to 
look at the history of complaint regarding the injury as well 
as objective findings in order to classify the muscle injury 
in question.  Overall, the evidence of record supported the 
RO's finding of only moderate disability of the left elbow 
and moderately severe disability of the right leg as a result 
of shell fragment wounds sustained during military service, 
and the Board does not find clear and unmistakable error 
therein.  The RO did not err in December 1945, April 1946, or 
October 1946 in failing to find severe disability of either 
the right leg or left elbow, and failing to award 30 percent 
evaluations for these service-connected disabilities.  

Regarding the December 1945 and April 1946 rating decisions, 
the Board notes these decisions were rendered prior to 
receipt of all service medical records, and prior to initial 
VA orthopedic evaluation, respectively.  Nevertheless, as 
noted above, the veteran's disabilities were reconsidered by 
the RO in October 1946 after both receipt of all service 
medical records, and a September 1946 VA orthopedic 
examination and pursuant to the 1945 Schedule for Rating 
Disabilities.  In some cases, the Court has found prior 
unappealed RO decisions to be clearly and unmistakably 
erroneous and/or non-final where grave procedural error 
exists.  See generally Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995).  However, in the present case, because the RO 
reconsidered the veteran's claim a third time in October 1946 
based on a complete record and under the 1945 Schedule for 
Rating Disabilities essentially confirming and continuing the 
prior ratings, any procedural or regulatory defect within the 
December 1945 and April 1946 rating decisions was effectively 
cured by the RO within that action.  Additionally, any 
defects within the December 1945 or April 1946 rating 
decisions would amount to harmless error, without which the 
outcome would not have been manifestly different, as 
demonstrated by the continuation of those rating decisions in 
October 1946; thus, clear and unmistakable error was not 
present within any of the December 1945, April 1946, or 
October 1946 rating decisions.  See Fugo, 6 Vet. App. at 44.  

In conclusion, the veteran's contentions do not provide a 
valid basis for a clear and unmistakable error claim, since 
they do not allege that the correct facts, as they were known 
at the time, were not before the adjudicator, and it is not 
demonstrated that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  The veteran has 
merely raised questions concerning the weighing or 
interpretation of the evidence, but he has not provided 
"persuasive reasons . . . as to why the result would have 
been manifestly different but for the alleged error."  Id.  
Rather, the veteran's argument would require the Board to 
reevaluate the evidence considered in 1945-46, and to decide 
whether it provided a basis for the decision rendered at that 
time.  As the Court has held "simply to claim clear and 
unmistakable error on the basis that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of clear and unmistakable 
error."  Id.  The veteran's arguments, at most, amount to a 
dispute with the weighing and evaluation of the evidence then 
of record.  These types of allegations cannot, as a matter of 
law, form the basis for clear and unmistakable error.  
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  

Given the foregoing, the clear and unmistakable error 
allegations set forth reflect only a simple disagreement as 
to how the facts before the RO in December 1945, April 1946, 
and October 1946 were weighed or interpreted.  There is no 
contention that either the correct facts, as they were known 
at the time, were not before the RO nor is there persuasive 
evidence that the statutory or regulatory provisions extant 
at that time were incorrectly applied.  The conflict over the 
interpretation of the facts presented is insufficient to rise 
to the level of clear and unmistakable error, as it is noted 
that the error must be of such significance as to be 
undebatable.  Damrel, 6 Vet. App. at 245 (1994).  Thus, 
because reasonable minds may differ as to what rating should 
have been assigned in the rating decisions at issue, based on 
the evidence then available, and the then applicable law, the 
Board can not conclude that the RO's December 1945, April 
1946 and October 1946 rating decisions were undebatably 
erroneous.  Simply put, it was a reasonable exercise of 
rating judgment to conclude in those rating decisions that 
the record did not show a more than moderately severe 
disability of the right leg muscles and moderate disability 
of the left elbow muscles.  As such, clear and unmistakable 
error in the rating decisions of December 1945, April 1946, 
and October 1946 has not been established, and those 
decisions remain final.  The appeal is denied.  




ORDER

As there was no clear and unmistakable error in the December 
1945, April 1946, or October 1946 rating decisions which 
collectively awarded and continued a 20 percent rating for 
the veteran's gunshot wound to the right leg, and a 10 
percent rating for his gunshot wound to the left elbow, the 
appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


